DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 11/30/2021. As directed by amendment: Claims 1-2 and 4-15 were amended. Claim 3 was cancelled. Claims 16-20 were newly added. Thus, Claims 1-2 and 4-20 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claims 1-2, 4-5, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LaFata et al (“LaFata”, US 20160014373, from PTO-892 dated 8/31/2021) in view of Jones et al (“Jones”, US 20110270923, from IDS dated 12/3/2020).

Regarding Claim 1, Lafata teaches a method for enabling users to participate in a network conferencing session, the method comprising: 
establishing a first network connection between a first user device and a remote computer system on which the network conferencing session is hosted (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The first user device is audio client node 1, which is connected to the audio conferencing server (remote computer system) through the audio client aggregation node 25.), 
wherein the first user device has a first microphone (par 39-40; Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The first user device is audio client node 1, which is connected to the audio conferencing server (remote computer system) through the audio client aggregation node 25.); 
forming a local wireless connection between the first user device and a second user device that has a second independent network connection with the remote computer system (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The local wireless connection is the connection between the audio client node 1 (first user device) and the audio client aggregation node (second user device). The second independent network connection is the connection between the audio client aggregation node (second user device) and the audio conferencing server 15 (remote computing system).), 
wherein the second user device has a second microphone (par 39-40; Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The second user device is the audio client aggregation node 25.); 
and during the network conferencing session, directing, using the local wireless connection, a first audio input received by the first microphone of the first user device to the second user device that combines the first audio input with a second audio input received by the second microphone of the second user device (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The first user device is audio client node 1, which is connected to the audio conferencing server (remote computer system) through the audio client aggregation node 25. The local wireless connection is the connection between the audio client node 1 (first user device) and the audio client aggregation node (second user device). The second user device is the audio client aggregation node 25.), 
LaFata does not explicitly teach a first independent network connection between a first user device and a remote computer system; the combining producing combined audio forwarded by the second user device to the remote computer system while the first user device maintains the first independent network connection with the remote computer system.
Jones teaches a first independent network connection between a first user device and a remote computer system (Fig. 20, elements {102, 108}, par 163; Fig. 27, elements {106, 108}, par 189; Fig. 1, elements {102a, 108}, par 150-153; The independent network connection is the connection between the client device 102a (first user device) and the server 108 (remote computer system).);
the combining producing combined audio forwarded by the second user device to the remote computer system while the first user device maintains the first independent network connection with the remote computer system (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108, 122}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The independent network connection is the connection between the client device 102a (first user device) and the server 108 (remote computer system). The audio stream 122a (first audio input) is sent from the client device 102a (first user device) to the conferencing system 106 (second user device) and is then provided (forwarded) to the server 108 (remote computer system).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata with the concurrent connections of Jones because it allows for the server to retrieve additional information about users directly from clients devices while the conference is ongoing (Jones; par 163). The independent connection to the server also allows for additional functionalities between the client device and the server that may not be supported by a connection via the audio client aggregation node of LaFata.
Regarding Claim 2, LaFata and Jones teach the method of claim 1.
Lafata does not explicitly teach wherein establishing the first independent network connection, forming the local wireless connection, and directing the first audio input are performed at the first user device.  
Jones teaches wherein establishing the first independent network connection, forming the local wireless connection, and directing the first audio input are performed at the first user device (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108}, par 150-153; The first user device is the client device 102a. The remote computer system is the server 108. The second user device is the conferencing system 106. The independent network connection is the connection between the client device 102a (first user device) and the server 108 (remote computer system). The local wireless connection is the connection between the client device 102a (first user device) and the conferencing system 106 (second user device). The operations of establishing, forming, and directing are performed using the first user device and therefore at the first user device.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata with the concurrent connections of Jones because it allows for the server to retrieve additional information about users directly from clients devices while the conference is ongoing (Jones; par 163). The independent connection to the server also allows for additional functionalities between the client device and the server that may not be supported by a connection via the audio client aggregation node of LaFata.
Regarding Claim 4, LaFata and Jones teach the method of claim 1.
LaFata further teaches comprising forwarding, by the second user device, the combined audio to the remote computer system over the second independent network connection (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The first user device is audio client node 1, which is connected to the audio conferencing server (remote computer system) through the audio client aggregation node 25. The local wireless connection is the connection between the audio client node 1 (first user device) and the audio client aggregation node (second user device). The second independent network connection is the connection between the audio client aggregation node (second user device) and the audio conferencing server 15 (remote computer system).).
Regarding Claim 5, LaFata and Jones teach the method of claim 1.
further comprising: at the second user device, receiving session content from the remote computer system (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The local wireless connection is the connection between the audio client node 1 (first user device) and the audio client aggregation node (second user device). The audio client aggregation node (second user device) is independently connected to the audio conferencing server (remote computer system). The session content is the mixed audio stream.); 
and distributing the session content from the second user device to the first user device using the local wireless connection (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The local wireless connection is the connection between the audio client node 1 (first user device) and the audio client aggregation node (second user device). The audio client aggregation node (second user device) is independently connected to the audio conferencing server (remote computer system). The session content is the mixed audio stream.).  
Regarding Claim 8, LaFata teaches a first user device comprising: 
a first microphone to receive a first audio input (par 39-40; Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The first user device is the audio client aggregation node 25.); 
a network interface (par 38; par 76); 
a local wireless communication interface (par 38; par 76); 
a processor (par 31);
and a non-transitory storage medium storing instructions executable on the processor to (par 31): 
establish, using the network interface, a first independent network connection between the first user device and a remote computer system on which a network conferencing session is hosted (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The first independent network connection is the connection between the audio client aggregation node (first user device) and the audio conferencing server 15 (remote computing system).); 
form a local wireless connection to communicate with a second user device (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The local wireless connection is the connection between the audio client node 1 (second user device) and the audio client aggregation node (first user device).); 
during the network conferencing session, receive, over the local wireless connection from the second user device, a second audio input received by a second microphone of the second user device (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 39-40; The local wireless connection is the connection between the audio client node 1 (second user device) and the audio client aggregation node (first user device). The second user device is audio client node 1, which is connected to the audio conferencing server (remote computer system) through the audio client aggregation node 25.), 
combine the first audio input and the second audio input to produce combined audio (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 39-40; The local wireless connection is the connection between the audio client node 1 (second user device) and the audio client aggregation node (first user device).); 
LaFata does not explicitly teach a second user device that has a second independent network connection to the remote computer system; and forward the combined audio to the remote computer system over the first independent network connection, while the second user device maintains the second independent network connection with the remote computer system.
Jones teaches a second user device that has a second independent network connection to the remote computer system (Fig. 20, elements {102, 108}, par 163; Fig. 27, elements {106, 108}, par 189; Fig. 1, elements {102a, 108}, par 150-153; The second independent network connection is the connection between the client device 102a (second user device) and the server 108 (remote computer system).);
and forward the combined audio to the remote computer system over the first independent network connection, while the second user device maintains the second independent network connection with the remote computer system (Fig. 27, elements {106, 108, 122}, par 189; Fig. 1, elements {102a, 106, 108, 122}, par 150-153; The second user device is the client device 102a. The remote computer system is the server 108. The first user device is the conferencing system 106. The first independent network connection is the connection between the server 108 (remote computer system) and the first user device (conferencing system 106). The second independent network connection is the connection between the client device 102a (second user device) and the server 108 (remote computer system). The audio stream 122a (first audio input) is sent from the client device 102a (second user device) to the conferencing system 106 (first user device) and is then provided (forwarded) to the server 108 (remote computer system).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata with the concurrent (Jones; par 163). The independent connection to the server also allows for additional functionalities between the client device and the server that may not be supported by a connection via the audio client aggregation node of LaFata.
Regarding Claim 13, LaFata and Jones teach the first user device of claim 8. 
LaFata further teaches wherein, the instructions are executable on the processor (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 38; par 76; The session content is the mixed audio stream.); 
and distribute, using the local wireless communication interface, the session content to the second user device and a third user device (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 38; par 76; The session content is the mixed audio stream. The second user device is audio client node 1, which is connected to the audio conferencing server (remote computer system) through the audio client aggregation node 25 (first user device). The third user device is the audio client node 2.).  
Regarding Claim 15, LaFata teaches a non-transitory computer-readable medium comprising instructions that, when executed by a first user device, cause the first user device to: 
and during the network conferencing session: 
receive, from a first microphone of the first user device, a first audio (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 39-40; The first user device is the audio client aggregation node/audio client node 4 (first user device).), 
receive, at the first user device from the second user device over the local wireless connection, a second audio received by a second microphone of the second user device (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 39-40; The local wireless connection is the connection between the audio client node 1 (second user device) and the audio client aggregation node (first user device). The second user device is audio client node 1, which is connected to the audio conferencing server (remote computer system) through the audio client aggregation node 25.).
The remainder of Claim 15 is rejected with the same reasoning as Claim 8.
Claims 6, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaFata and Jones in view of Le Nerriec et al (“Nerriec”, US 20160150011).
Regarding Claim 6, LaFata and Jones teach the method of claim 1.
LaFata teaches further comprising: selecting a leader device for the network conferencing session, the leader device being selected among a group of user devices that includes the first user device and the second user device (par 44; Fig. 1, elements {15, 20, 25}, par 27; par 31-34; The first user device is audio client node 1, which is connected to the audio conferencing server (remote computer system) through the audio client aggregation node 25. The local wireless connection is the connection between the audio client node 1 (first user device) and the audio client aggregation node (second user device). The audio client aggregation node (second user device) is independently connected to the audio conferencing server (remote computer system).), 
LaFata and Jones do not explicitly teach the selecting of the leader device being based on relative features of respective user devices of the group of user devices, the relative features selected from among relative network bandwidths available to the respective user devices, relative processing powers of the respective user devices, or relative available battery power of the respective user devices.  
Nerriec teaches the selecting of the leader device being based on relative features of respective user devices of the group of user devices (par 60), 
the relative features selected from among relative network bandwidths available to the respective user devices (par 60), 
relative processing powers of the respective user devices (par 60), 
or relative available battery power of the respective user devices.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata and Jones with the required resources of Nerriec because it ensures that the device selected as the leader device is capable of handling the load required, in order to perform the functions of the leader device and thereby improving performance.
Regarding Claim 12, LaFata and Jones teach the first user device of claim 8. 
LaFata and Jones do not explicitly teach wherein the first user device is a leader device selected from a group of user devices including the first user device and the second user device based on relative processing powers of respective user devices of the group of user devices. 
Nerriec teaches wherein the first user device is a leader device selected from a group of user devices including the first user device and the second user device based on relative processing powers of respective user devices of the group of user devices (par 60). 

Regarding Claim 14, LaFata and Jones teach the first user device of claim 8. 
LaFata and Jones do not explicitly teach wherein the first user device is a leader device selected from a group of user devices including the first user device and the second user device based on relative network bandwidths available to respective user devices of the group of user devices.
Nerriec teaches wherein the first user device is a leader device selected from a group of user devices including the first user device and the second user device based on relative network bandwidths available to respective user devices of the group of user devices (par 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata and Jones with the required resources of Nerriec because it ensures that the device selected as the leader device is capable of handling the load required, in order to perform the functions of the leader device and thereby improving performance.
Regarding Claim 20, Claim 20 is rejected with the same reasoning as Claim 6.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LaFata, Jones, and Nerriec in view of Soo et al (“Soo”, US 20110280387).
Regarding Claim 7, LaFata, Jones, and Nerriec teach the method of claim 6.
Jones does not explicitly teach further comprising: in response to a predetermined event in which the leader device leaves the network conferencing session, selecting a new leader device from a remainder of the group of user devices, the new leader device utilizing an established independent network connection of the new leader device to the remote computer system to perform functions of the new leader device.  
Soo teaches further comprising: in response to a predetermined event in which the leader device leaves the network conferencing session, selecting a new leader device from a remainder of the group of user devices, the new leader device utilizing an established independent network connection of the new leader device to the remote computer system to perform functions of the new leader device (par 9; Fig. 3C, elements {64-82}, par 32; Fig. 1, elements {12, 14, 20, 21}, par 21-22; The predetermined event is when the host (leader) is disconnected from the conference at step 68. A new host (leader) is selected at step 70 when the audio alert is provided to the new host. The participants are independently connected as shown in Fig. 1. The remote computer system is the conference system 12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata, Jones, and Nerriec with the conference connection management method of Soo because it allows for noisy participants to be muted or disconnected in order to ensure that the conference runs smoothly without excessive noise from participants and/or hosts (Soo; par 5; par 8-9)
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over LaFata and Jones in view of Setlur et al (“Setlur”, US 20120169836).
Regarding Claim 9, LaFata and Jones teaches the first user device of claim 8. 
LaFata and Jones do not explicitly teach wherein the instructions are executable on the processor to update, during the network conferencing session, a numeric score for each respective user device among a group of user devices that includes the first user device and the second user device, the numeric score related to a capacity of the respective user device to operate as a leader device.  
Setlur teaches wherein the instructions are executable on the processor to update, during the network conferencing session, a numeric score for each respective user device among a group of user devices that includes the first user device and the second user device, the numeric score related to a capacity of the respective user device to operate as a leader device (par 23; The numeric score is the computing capacity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata and Jones with the host selection process of Setlur because it ensures that hosts have the required bandwidth/capacity in order to host the conference without disruptions and that the most suitable user/device is selected (Setlur; par 23).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over LaFata, Jones, and Setlur in view of Soo.
Regarding Claim 10, LaFata, Jones, and Setlur teach the first user device of claim 9.
wherein the instructions are executable on the processor to select a new leader device for the network conferencing session, in response to an event in which a current leader device leaves the network conferencing session.  
Soo teaches wherein the instructions are executable on the processor to select a new leader device for the network conferencing session, in response to an event in which a current leader device leaves the network conferencing session (par 9; Fig. 3C, elements {64-82}, par 32; Fig. 1, elements {14, 20, 21}, par 22; The predetermined event is when the host (leader) is disconnected from the conference at step 68. A new host (leader) is selected at step 70 when the audio alert is provided to the new host. The participants are independently connected as shown in Fig. 1.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata, Jones, and Setlur with the conference connection management method of Soo because it allows for noisy participants to be muted or disconnected in order to ensure that the conference runs smoothly without excessive noise from participants and/or hosts (Soo; par 5; par 8-9).
Regarding Claim 11, LaFata, Jones, and Setlur teach the first user device of claim 9.
LaFata further teaches wherein the instructions are executable on the processor to: direct an audio input received at the first microphone to the second user device when the first user device is operating in a non-leader mod (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 39-40; The local wireless connection is the connection between the audio client node 1 (second user device) and the audio client aggregation node/audio client node 4 (first user device). The second user device is audio client node 1, which is connected to the audio conferencing server (remote computer system) through the audio client aggregation node 25. If the audio client node 1 (second user device) were to act as the audio client node aggregation node and become the leader device, the audio input from client node 4 (first user device) would be directed to the audio client node 1 (second user device).).
LaFata, Jones, and Setlur do not explicitly teach switch to a leader mode in response to a leader device disconnecting from the network conferencing session.  
Soo teaches switch to a leader mode in response to a leader device disconnecting from the network conferencing session (par 9; Fig. 3C, elements {64-82}, par 32; Fig. 1, elements {14, 20, 21}, par 22; The predetermined event is when the host (leader) is disconnected from the conference at step 68. A new host (leader) is selected at step 70 when the audio alert is provided to the new host. The participants are independently connected as shown in Fig. 1. The new host (leader) switched to a leader mode after becoming the new host.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones and Setlur with the conference connection management method of Soo because it allows for noisy participants to be muted or disconnected in order to ensure that the conference runs smoothly without excessive noise from participants and/or hosts (Soo; par 5; par 8-9).
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LaFata and Jones in view of Swanson et al (“Swanson”, US 8319816).
Regarding Claim 16, LaFata and Jones teach the method of claim 1.
receiving, at the second user device, (audio) (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 39-40; The second user device is the audio client aggregation node 25. The session content is the mixed audio stream.).
selecting, at the second user device (audio) (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 39-40; The second user device is the audio client aggregation node 25. The session content is the mixed audio stream.).
LaFata and Jones do not explicitly teach further comprising: receiving first video captured by a first camera of the first user device, and second video captured by a second camera of the second user device; selecting a single video from among the first video and the second video; and sending, from the second user device, the selected single video to the remote computer system.   
Swanson teaches further comprising: receiving first video captured by a first camera of the first user device (Fig. 7B, elements {312, 314}, Col. 18 lines 48-65; Col. 6 lines 52-61; The first user device is the device of User 2.), 
and second video captured by a second camera of the second user device (Fig. 7B, elements {312, 314}, Col. 18 lines 48-65; Col. 6 lines 52-61; The second user device is the device of User 1.);
selecting a single video from among the first video and the second video (Fig. 7B, elements {312, 314}, Col. 18 lines 48-65; The second user device is the device of User 1. The first user device is the device of User 2. The video of user 1 is selected from among the video of user 1 and user 2 and is sent to the server 312.); 
and sending, from the second user device, the selected single video to the remote computer system (Fig. 7B, elements {312, 314}, Col. 18 lines 48-65; The second user device is the device of User 1. The first user device is the device of User 2. The video of user 1 is selected from among the video of user 1 and user 2 and is sent to the server 312. The remote computer system is the server 312.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata and Jones with the video streaming functionalities of Swanson because it allows for users to share video of their cameras or video screens during a conference (Swanson; Col. 18 lines 48-65).
Regarding Claim 19, LaFata and Jones teach the first user device claim 8.
LaFata further teaches receiving, at the first user device, (audio) (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 39-40; The first user device is the audio client aggregation node 25. The session content is the mixed audio stream.).
selecting, at the first user device (audio) (Fig. 1, elements {15, 20, 25}, par 27; par 31-34; par 39-40; The first user device is the audio client aggregation node 25. The session content is the mixed audio stream.).
LaFata and Jones do not explicitly teach wherein the instructions are executable on the processor to: receive first video captured by a first camera of the first user device, and second video captured by a second camera of the second user device; select a single video from among the first video and the second video; and send, from the first user device, the selected single video to the remote computer system.  
wherein the instructions are executable on the processor to: receive first video captured by a first camera of the first user device (Fig. 7B, elements {312, 314}, Col. 18 lines 48-65; Col. 6 lines 52-61; The first user device is the device of User 1.), 
and second video captured by a second camera of the second user device (Fig. 7B, elements {312, 314}, Col. 18 lines 48-65; Col. 6 lines 52-61; The second user device is the device of User 2.); 
select a single video from among the first video and the second video (Fig. 7B, elements {312, 314}, Col. 18 lines 48-65; Col. 6 lines 52-61; The first user device is the device of User 1. The video of user 1 is selected from among the video of user 1 and user 2 and is sent to the server 312. The remote computer system is the server 312.); 
and send, from the first user device, the selected single video to the remote computer system (Fig. 7B, elements {312, 314}, Col. 18 lines 48-65; Col. 6 lines 52-61; The first user device is the device of User 1. The video of user 1 is selected from among the video of user 1 and user 2 and is sent to the server 312. The remote computer system is the server 312.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata and Jones with the video streaming functionalities of Swanson because it allows for users to share video of their cameras or video screens during a conference (Swanson; Col. 18 lines 48-65).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LaFata and Jones in view of Farshchi et al (“Farshchi”, US 20080183818).
Regarding Claim 17, LaFata and Jones teach the method of claim 1.
wherein the first independent network connection is a standby independent network connection for use when the second independent network connection fails.  
Farshchi teaches wherein the first independent network connection is a standby independent network connection for use when the second independent network connection fails (par 53-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata and Jones with the backup connection of Farshchi because it allows for a user to be automatically reconnected if they are disconnected (Farshchi; par 53-56).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LaFata and Jones in view of Abuelsaad et al (“Abuelsaad”, US 20190158440).
Regarding Claim 18, LaFata and Jones teach the first user device claim 8.
LaFata and Jones do not explicitly teach wherein the first user device is a leader device selected from a group of user devices including the first user device and the second user device based on relative battery power of respective user devices of the group of user devices.  
Abuelsaad teaches wherein the first user device is a leader device selected from a group of user devices including the first user device and the second user device based on relative battery power of respective user devices of the group of user devices (par 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of LaFata and Jones with the leader .
Response to Arguments
Applicant’s arguments with respect to Claims 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Mizumoto et al (US 20180075395), Abstract - A conversation member optimization apparatus includes: a conversation analyzing unit configured to recognize sound signals in a plurality of conferences held in the past for each conference and analyze conversations in the conferences for each conference; an estimating unit configured to estimate feature quantities in combinations of the members who participate in the conferences to be held on the basis of results analyzed by the conversation analyzing unit and in accordance with a member selecting instruction used to select members who participate in conferences to be held; and a member selecting unit configured to select the members on the basis of the results estimated by the estimating unit. 
DeLuca (US 20200412561), Abstract - A method, computer system, and computer program product for web conference replay association are provided. The embodiment may include . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.C./ Examiner, Art Unit 2444       

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444